      Case 1:20-cv-00110-MAD-ATB Document 9 Filed 04/17/20 Page 1 of 4



UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
____________________________________________

RAYMOND L. JACKSON,

                                       Plaintiff,
       vs.                                                             1:20-CV-110
                                                                       (MAD/ATB)
LT. COL. SCOTT A. WILCOX; TIMOTHY
CONNOLLY, Investigator; FRANK KEYSER,
Major; GEORGE P. BEACH, II, Superintendent; and
SUZZANE EWING, Investigator,

                              Defendants.
____________________________________________

APPEARANCES:                                           OF COUNSEL:

RAYMOND L. JACKSON
15-A-3740
Sing Sing Correctional Facility
354 Hunter Street
Ossining, New York 10562
Plaintiff pro se

Mae A. D'Agostino, U.S. District Judge:

                                               ORDER

       On January 25, 2020, Plaintiff commenced this action pursuant to 42 U.S.C. § 1983,

asserting alleged constitutional violations stemming from a state court conviction. See Dkt. No. 1.

Specifically, Plaintiff raised the following claims: (1) Defendants violated his due process rights

by withholding exculpatory evidence; (2) Defendants violated his equal protection rights by

"conspiring to deprive plaintiff of life and liberty;" and (3) that Defendants "are in violation in

failure to protect of a fundamental fairness of due process." Id. at 12. Plaintiff seeks only

injunctive relief compelling the "NYSP HQ to turn over the Documents." Id.
       Case 1:20-cv-00110-MAD-ATB Document 9 Filed 04/17/20 Page 2 of 4



        In an Order and Report-Recommendation dated February 21, 2020, Magistrate Judge

Baxter conducted an initial review of the complaint. See Dkt. No. 7. In his Order and Report-

Recommendation, Magistrate Judge Baxter recommended that the Court dismiss Plaintiff's

complaint for lack of subject matter jurisdiction. See id. at 9-14. Specifically, Magistrate Judge

Baxter noted that Plaintiff appears to be challenging only the alleged "refusal" of Defendants to

turn over materials under the New York State FOIL, which, standing alone, does not support a

claim under Section 1983. See id. (citing Henry v. Doe, No. 19-cv-10153, 2020 WL 209091, *8

(S.D.N.Y. Jan. 10, 2020)). Further, to the extent that Plaintiff is attempting to raise a potential

Brady claim, Magistrate Judge Baxter found that the claim is barred under Heck v. Humphrey, 512

U.S. 477 (1994), because any determination that Brady has been violated would necessarily affect

the validity of his underlying conviction, which has not been overturned. See id. at 11-12.

Finally, because Magistrate Judge Baxter recommended that the complaint be dismissed without

prejudice, he denied Plaintiff's motion for appointment of counsel. See id. at 14. In a letter dated

March 2, 2020, Plaintiff indicates that he has decided not to object to Magistrate Judge Baxter's

Order and Report-Recommendation. See Dkt. No. 8.

        Section 1915(e)(2)(B) directs that, when a plaintiff seeks to proceed IFP, "(2) . . . the court

shall dismiss the case at any time if the court determines that - . . . (B) the action . . . (i) is

frivolous or malicious; (ii) fails to state a claim on which relief may be granted; or (iii) seeks

monetary relief against a defendant who is immune from such relief." 28 U.S.C. § 1915(e)(2)(B).

"[I]n a pro se case, the court must view the submissions by a more lenient standard than that

accorded to 'formal pleadings drafted by lawyers.'" Govan v. Campbell, 289 F. Supp. 2d 289, 295

(N.D.N.Y. 2003) (quoting Haines v. Kerner, 404 U.S. 519, 520 (1972)). The Second Circuit has

held that the court is obligated to "make reasonable allowances to protect pro se litigants" from

                                                      2
      Case 1:20-cv-00110-MAD-ATB Document 9 Filed 04/17/20 Page 3 of 4



inadvertently forfeiting legal rights merely because they lack a legal education. Id. (quoting

Traguth v. Zuck, 710 F.2d 90, 95 (2d Cir. 1983)).

       When a party files specific objections to a magistrate judge's report-recommendation, the

district court makes a "de novo determination of those portions of the report or specified proposed

findings or recommendations to which objection is made." 28 U.S.C. § 636(b)(1). However,

when a party declines to file objections or files "[g]eneral or conclusory objections or objections

which merely recite the same arguments [presented] to the magistrate judge," the court reviews

those recommendations for clear error. O'Diah v. Mawhir, No. 9:08-CV-322, 2011 WL 933846,

*1 (N.D.N.Y. Mar. 16, 2011) (citations and footnote omitted); see also McAllan v. Von Essen, 517

F. Supp. 2d 672, 679 (S.D.N.Y. 2007). After the appropriate review, "the court may accept, reject

or modify, in whole or in part, the findings or recommendations made by the magistrate [judge]."

28 U.S.C. § 636(b)(1).

       In the present matter, the Court finds that Magistrate Judge Baxter correctly determined

that Plaintiff's complaint should be dismissed without prejudice for lack of subject matter

jurisdiction. First, to the extent that Plaintiff's claims are premised on a violation of New York

State FOIL, it is well settled that such a claim, standing alone, is insufficient to support a Section

1983 claim. See Rankel v. Town of Somers, 999 F. Supp. 2d 527, 535 (S.D.N.Y. 2014); Collins v.

City of New York, 923 F. Supp. 2d 462, 474 (E.D.N.Y. 2013). An alleged wrongful denial of a

FOIL request is a matter of state law that is addressable in an Article 78 proceeding. See Hudson

v. Cnty. of Dutchess, 51 F. Supp. 3d 357, 370-71 (S.D.N.Y. 2014).

       Moreover, to the extent that Plaintiff is attempting to assert that his rights under

Brady were violated, Magistrate Judge Baxter correctly determined that the claim is barred under

Heck. Plaintiff's criminal cases has not been overturned or called into question by a petition for

                                                   3
      Case 1:20-cv-00110-MAD-ATB Document 9 Filed 04/17/20 Page 4 of 4



habeas corpus under 28 U.S.C. § 2254. As such, any determination by this Court that Plaintiff's

rights under Brady had been violated would necessarily call into question the validity of his

underlying state conviction.

       Accordingly, the Court hereby

       ORDERS that Magistrate Judge Baxter's February 21, 2020 Order and Report-

Recommendation (Dkt. No. 7) is ADOPTED in its entirety for the reasons stated therein; and the

Court further

       ORDERS that Plaintiff's complaint (Dkt. No. 1) is DISMISSED without prejudice; and

the Court further

       ORDERS that the Clerk of the Court shall enter judgment in Defendants' favor and close

this case; and the Court further

       ORDERS that the Clerk of the Court shall serve a copy of this Order on Plaintiff in

accordance with the Local Rules.

IT IS SO ORDERED.

Dated: April 17, 2020
       Albany, New York




                                                 4
